Citation Nr: 1712515	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  05-39 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUES

1.  Entitlement to higher ratings for service-connected back disability, initially rated as 20 percent disabling prior to July 5, 2006, as 40 percent disabling from July 5, 2006 through November 3, 2008, and as 60 percent disabling since November 4, 2008, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected back disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16 (b), prior to July 16, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to May 1991, from November 2000 to July 2003, and from July 2006 to July 2007.  He also had a period of active duty for training (ACDUTRA) with the Army National Guard from July 1986 to November 1986.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2005 rating decision in which the RO granted service connection for a lumbosacral strain and assigned an initial 0 percent (noncompensable) disability rating, from May 24, 1995.  In February 2005, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in November 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) later that month.  A 10 percent rating was subsequently assigned for the service-connected back disability, from May 24, 1995.  

In October 2007, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ) in Washington, DC; a copy of the transcript is of record.  The VLJ who conducted the hearing is no longer employed at the Board and is unable to participate in any further adjudication.

In December 2007, the Board remanded the matter of entitlement to a higher initial rating for a lumbosacral strain to the agency of original jurisdiction (AOJ) for further development.  After accomplishing further action, the AOJ continued to deny a higher rating for a lumbosacral strain (as reflected in a June 2009 supplemental SOC (SSOC)), and returned this matter to the Board.

In January 2010, the Board granted an initial 20 percent rating for a lumbosacral strain.  The issue of entitlement to an initial rating higher than 20 percent for a lumbosacral strain was remanded to the AOJ for further development.

On remand, in a May 2010 rating decision, the Appeals Management Center (AMC) implemented the Board's January 2010 decision and assigned an initial 20 percent disability rating for a lumbosacral strain, from May 24, 1995.  

After accomplishing further action, the AOJ denied a higher rating for a lumbosacral strain (as reflected in a May 2011 SSOC), and returned this matter to the Board.

In September 2011, the Board denied the appeal for an initial rating higher than 20 percent for a lumbosacral strain.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In April 2012, the Court granted a February 2012 Unilateral Motion for Remand (Unilateral Motion) filed by counsel for the VA Secretary, vacating the Board's September 2011 decision and remanding to the Board the appeal for a higher initial rating for a lumbosacral strain for further proceedings consistent with the Unilateral Motion.

In March 2015, the Board sent the Veteran a letter informing him that the VLJ who had conducted the October 2007 hearing was no longer employed at the Board and asked him to indicate whether he wanted to attend a new hearing.  The Veteran responded that he did not wish to have another hearing.

In May 2015, the Board expanded the appeal to include the matter of the Veteran's entitlement to a total disability rating based on individual unemployability (TDIU) (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)).  The Board denied an initial schedular rating higher than 20 percent for a lumbosacral strain, prior to April 19, 2007; and granted a 40 percent, schedular rating for a lumbosacral strain, from April 19, 2007.  Moreover, the Board remanded to the agency of original jurisdiction (AOJ) the matters of entitlement to a higher, extra-schedular rating for a lumbosacral strain and entitlement to a TDIU for further development (to include referral of the extra-schedular issue to VA's Compensation Director (Director) for extra-schedular consideration, pursuant to 38 C.F.R. § 3.321(b)(1)).

In March 2016, the RO re-characterized the Veteran's service-connected back disability as degenerative disc disease, L4-5, herniated disc, L5-S1 and assigned a schedular 40 percent disability rating, from April 19, 2007.  Pursuant to the Board's May 2015 remand, the RO referred the issue of entitlement to a higher rating for the service-connected back disability to the Director for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

In an April 2016 decision, the Director found that an extra-schedular rating was warranted for the service-connected back disability.  A Decision Review Officer (DRO) subsequently assigned an extra-schedular 60 percent disability rating for the service-connected back disability, from November 4, 2008, by way of a January 2017 decision.

The DRO also granted a TDIU, from July 16, 2015, in the January 2017 decision.  The Veteran's initial claim of service connection for a back disability was received on May 24, 1995 and there is evidence that his service-connected back disability impaired his employment prior to July 16, 2015.  Given the evidence of a current disability, the Veteran's claim for the highest rating possible, and assertions as to unemployability, the claim for a TDIU due to the back disability under evaluation for the period prior to July 16, 2015 remains on appeal before the Board.  This issue has been characterized as set forth on the title page.  See Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (Fed. Cir. 2009); Rice, 22 Vet. App. at 447.

After accomplishing further action, the AOJ denied a higher extra-schedular rating for the service-connected back disability (as reflected in the January 2017 DRO decision and a January 2017 SSOC), and returned this matter to the Board.
The Board points out that the Veteran had also perfected an appeal with regard to a claim for service connection for hemorrhoids and that the Board remanded this matter in May 2015 for further development.  In the January 2017 decision, the DRO granted service connection for hemorrhoids, and thereby resolved the appeal as to this issue.  

This appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claim for higher, extra-schedular ratings for the service-connected back disability and for a TDIU due to that disability prior to July 16, 2015 are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence suggests that the Veteran's service-connected back disability may have worsened since his last VA examination in December 2014.  For example, a June 2015 VA emergency department note and a July 2015 VA nursing outpatient note reflect that the Veteran reported that he was experiencing "increasing back pain."  Given this evidence, the Board finds that a new examination to obtain more contemporaneous medical findings is needed to assess the severity of the service-connected back disability.  See 38 C.F.R. § 5103A (West 2014); 38 C.F.R. § 3.159  (2016).  The Board further notes that obtaining a retrospective medical opinion addressing the severity of the back disability since the effective date of the award of service connection may also aid in the resolution of the claim for higher ratings on appeal.  See, e.g., Chotta v. Peake, 22 Vet. App. 80 (2008) .

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of his claims.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment contained in the Anchorage Vista electronic records system (dated to July 2011), the Las Vegas Vista electronic records system (dated to July 2016), the New York Vista electronic records system (dated to August 2005), the Washington Vista electronic records system (dated to July 1998), the Honolulu Vista electronic records system (dated to September 2015), and the Richmond Vista electronic records system (dated to February 2008).  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facilities all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

Also, the Veteran submitted documents from the Social Security Administration (SSA) in November and December 2016 and January 2017 which reflect that he applied for SSA disability benefits for an unspecified disability.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  Although records from the SSA were previously obtained pursuant to a May 2013 request for records, the records related to the Veteran's most recent SSA claim  have not yet been obtained and are relevant to the remaining matters on appeal.  In addition, the SSA records that are currently in the claims file reflect that the Veteran was denied SSA disability benefits in February 2004, but that the file pertaining to this claim was not requested.  Hence, the records associated with the February 2004 decision have also not been obtained. As such, on remand, the AOJ should undertake appropriate action to obtain any outstanding SSA records.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining matters on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include arranging to obtain any further extra-schedular determination from the appropriate first line authority, if necessary) prior  to adjudicating the remaining matters on appeal.  Adjudication of the higher rating claim should include consideration of whether staged rating of the disability-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate, and adjudication of the claim for a TDIU due to the back disability prior to July 16, 201 should include consideration of the provisions of 38 C.F.R. § 4.16(b)..  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include those contained in the Anchorage Vista electronic records system (dated since July 2011), the Las Vegas Vista electronic records system (dated since July 2016), the New York Vista electronic records system (dated since August 2005), the Washington Vista electronic records system (dated since July 1998), the Honolulu Vista electronic records system (dated since September 2015), and the Richmond Vista electronic records system (dated since February 2008). Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Obtain from the SSA any determination(s) pertinent to the Veteran's claim(s) for SSA benefits, as well as any medical records relied upon concerning the claim(s) (to include records associated with the February 2004 denial of benefits, his most recent claim for benefits, and any other outstanding records).  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the file.

3.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to one or more claim(s) on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).

4.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional, for evaluation of his service-connected back disability.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render findings particularly responsive to the criteria for rating intervertebral disc syndrome-specifically, comment as to the existence and frequency of any incapacitating episode.  If the Veteran has incapacitating episodes associated with his back disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least 2 weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

The examiner should also indicate whether the Veteran has ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Additionally. the examiner should identify and comment on the existence, frequency, or extent of, as appropriate, all neurological manifestations of the Veteran's back disability.  The examiner should provide an assessment of each such manifestation as mild, moderate, moderately severe, or severe.

Finally, after examination of the Veteran and review of the documented medical history and assertions reflected in the electronic claims file, the examiner should provide a retrospective medical opinion addressing whether, at any point(s) since the May 1995 effective date of the award of service connection, the record reflects any change(s) in the severity of the service-connected back disability; and, if so, the approximate date(s) of  each such change, and the severity of the disability on each date

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted ((to include arranging to obtain any further extra-schedular determination from the appropriate first line authority, if necessary) , adjudicate the remaining matters on appeal in light of all pertinent evidence (to particularly include that added to the VBMS and/or Virtual VA file(s) since the last adjudication in January 2017), and all legal authority (to include, with respect to the higher ratings claim, consideration and discussion of whether staged rating is appropriate, and, with respect to the TDIU claims, the provisions of 38 C.F.R. § 4.16(b)). 

8.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that reflects consideration of all additional, relevant evidence, and includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).   




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


